Name: 2007/101/EC: Commission Decision of 14 February 2007 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2007) 416) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  international trade;  means of agricultural production;  organisation of transport;  Europe;  health;  agricultural activity
 Date Published: 2007-08-24; 2007-02-15

 15.2.2007 EN Official Journal of the European Union L 43/40 COMMISSION DECISION of 14 February 2007 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2007) 416) (Text with EEA relevance) (2007/101/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(3)thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) On 7 December 2006 Portugal informed the Commission of evidence of virus circulation in a number of new peripheral areas of the restricted zone. (4) Consequently the restricted zone related to Portugal should be extended taking into account the current meteorological situation in that region. (5) Decision 2005/393/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2005/393/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2007/28/EC (OJ L 8, 13.1.2007, p. 51). ANNEX Annex I to Decision 2005/393/EC is amended as follows: The list of restricted zone in zone E (serotype 4) which relates to Portugal is replaced by the following: Portugal:  Regional Direction of Agriculture of Algarve: all concelhos  Regional Direction of Agriculture of Alentejo: all concelhos  Regional Direction of Agriculture of Ribatejo e Oeste: all concelhos  Regional Direction of Agriculture of Beira Interior: concelhos of Penamacor, FundÃ £o, Idanha-a-Nova, Castelo Branco, ProenÃ §a-a-Nova, Vila Velha de RÃ ³dÃ £o and MaÃ §Ã £o.